PCIJ_AB_46_FreeZonesUpperSavoyGex_FRA_CHE_1932-06-07_ANX_01_NA_NA_EN.txt. 217

APPENDIX 2.
DOCUMENTS SUBMITTED TO THE COURT.

_1.—In 1928-1929.
A.—DocuMENTS FILED DURING THE “WRITTEN PROCEEDINGS.
I.—By the Agent of the French Government :
1—Extract from the Protocol of November 3rd, 1815, ‘annexed to the

Declaration of November 2oth, 1815.

2.—Note of the Plenipotentiaries of England, Prussia, Russia and Austria
to Pictet-de Rochemont (Nov. 7th, 1815).

3.—Noté from Pictet-de Rochemont to the Plenipotentiaries of ‘England,
Prussia, Russia and Austria (Nov. 13th, 1815).

4.—Reply of the Plenipotentiaries of the Great Powers to Count de Thaon-
Revel (Nov. 2oth, 1815).

3.—Treaty of Peace between Austria and France signed at Paris on
November 2oth,. 1815.

6.—Instructions sent by the Directoire fédéral to Pictet-de Rochemont
(Dec. 12th, . 1815).

7.—~Letter from the Directoire fédéral to the State Council at Geneva
(Dec. 12th, 1815).

8.—Treaty of territorial cession and delimitation between Sardinia and
Switzerland signed at Turin on March 16th, 1816.

9.—Manifesto of the Royal Court of Accounts of September gth, 1829. ,

10.—The Minister of Foreign Affairs to the French Minister at Berne
(April 17th, 1851).

11.—The Minister. of France to the President of the Swiss Confederation
(April 30th, 1851).

12.—The Minister of France at Berne to the Minister of Foreign Affairs
(May oth, 1851).

13.—The Minister of Foreign Affairs to the French Minister at Berne
(Sept. roth, 1852).

14.—The French Minister to the Président of the Swiss Confederation
(Sept. 24th, 1852).

15.—Note by the President of the Swiss Confederation to the French
Minister (July 2oth, 1853).

16.—Note from the French Minister to the President of the Swiss Con-
federation (Aug. ztith, 1853).

17.—Treaty between France and Sardinia signed at Turin on March: 24th,
1860.

18.—Decree of June 12th, 1860, in regard to customs tariffs in Savoy.

19.—Declaration in regard to the exportation of salt, signed on March 25th,
1861, between France and Switzerland.

20.—Regulations in regard to the. District of Gex annexed to the Treaty
of Commerce concluded on June 3oth, 1864, between France and Switzerland,

125
FREE ZONES OF UPPER SAVOY AND DISTRICT OF GEX 218

21.—Convention in regard to the customs régime ‘between the Canton of
Geneva and the free zone of Upper Savoy signed at Paris on June 14th, 1881.

22.—Convention in regard to neighbourly relations and the inspection of
adjacent forests signed on February 22nd, 1882.

23.—The Minister of Foreign Affairs to the French Ambassador at Berne
(April 18th, 1893).

24.—The law of March 31st, 1889, modifying the Decree of June ‘12th, 1860,
relating to the delimitation of the French customs’ frontier in Savoy.

25.—Commercial Convention signed at Berne on October 2oth, 1906.
Annex C: Regulations in regard to the District of Gex.

26.—Note from the French Embassy to the Federal Political Department
(Dec. 18th, 1918).

27.—Note from the Federal Political Department to the French Embassy
(Jan. 14th, 1919).
_  28.—The Minister of Foreign Affairs to the Swiss Minister at Paris (Feb. 6th,
1919).
29.—Note from the Federal Political Department to the French Embassy
(Feb. 17th, 1919).
30.—Note from the Ministry of Foreign Affairs to the Swiss Legation
(Feb. 24th, 1919).

31.—Note from the French Embassy to the Federal Political Department
(April 26th, 1919).

32.—Draft proposal for a convention communicated to the Federal Politi-
cal Department on April 28th, 1919.

33-—Note from the French Embassy to the Federal Political Department
‘(April 28th, 1919).

34.—Letter from M. Pichon, Minister of Foreign Affairs, to M. Ador,
President of the Swiss Confederation (April 29th, 1919).

35.—Text agreed upon with M. Dunant, April 30th, t9r9.

36.—Note from the Federal Political Department to the French Embassy
(May 2nd, 1919).

37.—Note from the Federal Political Department to the French Embassy
(May 5th, 1919).

38.—Note from the Ministry of Foreign Affairs to the Swiss Legation
(May 18th, 1919).

39.—Note from the Federal Political Department to the French Embassy
(May 29th, 1919).

40.—Note from the French Embassy to the French Political Department
(June 14th, 1919).

41.— Note from the Federal Political Department to the French Embassy
(July Ist, 1919).

42.—Note from the Federal Political Department to the French Embassy
(Oct. 1st, 1979). ‘

43-—Note from the French Embassy to the Federal Political Department
(Oct. zith, 1919). .

44.—Note from the Swiss Political Department to the French Embassy
(Nov. 11th, 1919). . ‘

126
FREE ZONES OF UPPER SAVOY AND DISTRICT OF GEX 219
45.—Note from the French Embassy to the Federal Political Department
(Nov. .17th, 1919).
46.—Note from the Federal Political Department to the French Embassy
(Nov. 25th, 1919).
47.—Note from the Swiss Legation to the Ministry of Foreign Affairs
(Dec. igth, 1919). |
48.—Note. of the Minister of Foreign Affairs to the Swiss Legation
(Dec. 25th, 1919).

49-—Letter from the Minister of Foreign Affairs to the French Ambassador
at Berne (Aug. 4th, 1920).

50.—Letter from the Director of the Federal Political Department to the
French Ambassador (Feb. 25th, 1921).

51.—Letter to M. Motta and note from the French Embassy to the Federal
Political Department (March 26th, 1921).

52.—Note from the Swiss Political Department to the French _Embassy
(April 1oth, 1921).

53-—Note from the Minister of Foreign Affairs to the Swiss Legation
(May 1oth, 1921).

54.—Convention of August 7th, 1921, governing the relations of commerce
and good neighbourly relations between the free zones of Upper Savoy and
the District of Gex and the adjacent Swiss cantons.

55.—Law of February 16th, 1923, modifying the customs’ regulations of
the free zones of the District of Gex and Upper Savoy.

56.—Letter from the Swiss Minister to the Minister of Foreign . Affairs
(March 19th, 1923). =

57.—Letter from the Minister of Foreign Affairs to the Swiss Minister
(March 21st, 1923). a

58—-Letter from the Swiss Minister to the Minister of Foreign Affairs
(March 26th, 1923).

59.—Letter from the Minister of Foreign Affairs to the Swiss Minister
(March 27th, 1923). .

60.—Letter from the Swiss Minister to the Minister of Foreign Affairs
(April 5th, 1923).

61.—Letter from the Minister of Foreign Affairs to the Swiss Minister
(April 17th, 1923).

62.—Letter from the Minister of Foreign Affairs to the Swiss Minister
(Oct. roth, 1923).

°63.—-Decree of October roth, 1923, putting the law of February 16th,
1923, into operation. |

64.—Letter from the Swiss Minister to the Minister of Foreign : Affairs
(Oct. z17th, 1923).

65.—Letter from the Minister of Foreign Affairs to the Swiss Minister
(Oct. 25th, 1923). . . .

66.—Letter from the Swiss Minister to. the Minister. of Foreign Affairs
(Oct. 30th, 1923). :

67.—Letter from the Minister of Foreign Affairs to the Swiss : Minister
(Nov. 7th, 1923).

- 127
FREE ZONES OF UPPER SAVOY AND DISTRICT OF GEX ~ 220

68.--Letter from the Swiss Minister to the Minister of Foreign Affairs
(Nov. tr2th, 1923).
69.—I. Letter from the Minister of Foreign Affairs to the Swiss Minister
(Jan. 22nd, 1924).
II, Draft Special Agreement (Jan. 22nd, 1924).
70.—I. Letter from the Swiss Minister to the Minister of Foreign Affairs
(Feb. 14th, 1924). ‘
II. Swiss Draft of Special Agreement (Counter-proposal, Febr. 14th,
1924). ; ;
71.—Letter from the Minister of Foreign Affairs to the Swiss Minister
(March 19th, 1924).
72.—Letter from the Swiss Minister to’ the Minister of Foreign Affairs
(March 31st, 1924).
73.—Minutes. of July 4th, 1816, relating to the handing over of part of
the District of Gex to Switzerland.
74.—The French Minister at Berne to the Minister for Foreign Affairs
(Sept. 24th, 1852). :

75.—Idem (Sept. 28th, 1852).
76.—Note of the French Chargé d'affaires (Oct. 25th, 1926).

IL. By the Agent of the Swiss Government :

1.—Letters patent from the Duke Louis de Savoie.

2.—Declaration by His Majesty in favour of the citizens and burgesses of
Geneva exempting them from customs and from billeting military persons
as regards their houses coming under the definition of l’Ancien Dénombre-
ment (June 15th, 1754).

3 A.—Regulations concerning the levy of toll dues on the Rhône.

3 B— Regulations in regard to market dues at Geneva of December 18th,
1689. ‘

3 C.—Scale of market dues at Geneva, 1704.

3 D.—Édit of pacification, 1782. |

3 Edit of pacification, 1782.

3 F.—Genevese Code approved by the Petit and Grand Conseils on the

2nd, 9th and 11th November, 1791, and by the Conseil Souverain of 14th No-
vember, 1791.

3 G.—Constitution of Geneva promuigated by the Sovereign on February
5th, 1794 (Year III of the Republic); modified and supplemented on Oc-
tober 6th, 1796 (Year V), as a result of the vœu expressed by.a very large
number of the citizens on August 31st, 1795 (Year IV); followed by the
existing laws and édits promulgated from December 12th, 1792 (Year I), up
to and including the law of December 16th, 1797 (Year VI); together with a
general alphabetical index of the contents.

4.——Resolution of the Committee of Public Safety (16th Germinal, Year ITI).

5.—Congress of Vienna. Declaration by the Powers concerning Switzerland,
March 2oth, 1815 (Annex No. 11 to the Act of the Congress of Vienna).

6.—Draft proposal for the cession of a. part of the District of Gex to
Geneva, and the creation of a custom’s zone between Geneva and Basle.
Paris, October 1oth, 1815.

128
FREE ZONES OF UPPER SAVOY AND DISTRICT OF GEX 221

7.—Extract from the Protocol of the Conference of November 3rd, 1815.

8.—Peace Treaty of Paris of November 2oth, 1815, between France of
the one part and Great Britain, Austria, Prussia and Russia of the other.

9.—Treaty between His Majesty the King of Sardinia, the Swiss Confeder-
ation arid the. Canton of Geneva. Turin, March 16th, 1816.

10.—Manifesto of the Royal Court of Accounts of September gth, 1829.

11.—Resolution of the Supreme Diet of August ist, 1816, relating to the
Federal customs.

12.—Law re-instating the cantonal customs (Nov. 4th, 1815).
13.—Law re-instating the customs (May 3oth, 1816).

14.—Resolution of the Council of State of August 24th, 1816. Regulations
in regard to customs and tolls.

15.—Extract from a.letter partly in cipher from the syndic Turrettini to
Pictet-de Rochemont (Oct. zoth, 1815).

16.—Article VI of the Treaty between His Majesty the King of Sardinia,
the Swiss Confederation and the Canton of Geneva. Turin, March 16th, 1816.

17.—Extracts from the Treaty of Turin, March 24th, 1860.

18.—Regulations in regard to the District of Gex annexed to the Treaty
of Commerce concluded between Switzerland and France, - June 30th, 1864.

19.—Regulations in regard to the District of Gex of October 2oth, 1906.

20.—Note from the Chargé d’affaires for Sardinia .to the President of the
Confederation (June 23rd, 1850).

21.—Note from ‘the Federal Council to the Chargé d’affaires for Sardinia
(Jan. 31st, 1851).

22.—Treaty of ‘Commerce between the Swiss Confederation and H.M. the
King of Sardinia (June 8th, 1851).

23.—Convention in regard to the customs régime between the Canton of.
Geneva and the free zone of Upper Savoy, concluded on June 14th, 1881,
ratified by Switzerland on April 28th, 1882, and by France on June r2th, 1882.

24.—Federal Resolution concerning imports from the free zones of Upper
Savoy and Gex (June 19th, 1908).

25.—Draft convention transmitted by the French Embassy at Berne to the
Federal Political Department, April 26th, 1919.

26.—(z) Draft convention remitted to the French Embassy at Berne | on
October 15th, 1919.
(2) Note transmitting this draft to the’ French Embassy.

' 27.—Preliminary draft of convention remitted to the Federal Political
Department by the French Embassy at Berne on January 24th, 1921.

28.—New French draft remitted to the Swiss representatives, May 24th, 1921.

29.—Swiss counter-proposal, remitted on June | and, 1921, to the French
representatives. |

30.—French proposal remitted by the French Embassy at Berne to the
Federal Political Department on ‘June 2nd, 1921.

31 —Convention between Switzerland and France governing the relations of
commerce and good neighbourhood between the ancient free zones of Upper
Savoy and the District. of Gex and the adjacent Swiss cantons, concluded on
August 7th, 1921.

129
FREE ZONES OF UPPER SAVOY AND DISTRICT OF GEX 242

32.—Bill relating to the reform of the customs’ regulations of the free
zones of the District of Gex and Upper Savoy, filed in the Chamber of
Deputies on December 2nd, 1922.

33-—Report made on behalf of the Committee for Customs and Commercial
Conventions entrusted with the consideration of the Bill adopted by the
Chamber of Deputies, concluded at Paris, August 7th, 1921, between France
and Switzerland, and governing the relations of commerce and good neigh-
bourhood between the ancient free zones of Upper Savoy and the District
of Gex and the adjacent Swiss cantons, by M. Noél, Senator, dated Febru-
ary oth, 1923.

34.—Law under which the Convention, concluded at Paris on August 7th,
1921, between France and Switzerland, governing the relations of commerce
and good neighbourhood between the ancient free zones of Upper. Savoy and
the District of.Gex and the adjacent Swiss cantons, was approved (Feb. 16th,
1923).

35.—Law relating to the reform of the customs regulations of the free
zones of the District of Gex and of Upper Savoy, February 16th, 1923.

: 36.—Special Agreement concluded on October 30th, 1924, between Switzer-
land and France in regard to the free zones of Upper Savoy and the District
of Gex.

37.—Notes exchanged on October 30th, 1924, between the Swiss Minister
at Paris and the President of the Council, Minister. for. Foreign Affairs of
the French Republic, at the time of the signature of the Special Agreement.

38.—Note. addressed on May 29th, 1919, by the Federal Political Depart-
ment to the French Embassy at Berne.

39.—Note addressed on July ist, 1919, by the Federal Political Department
to the French Embassy at Berne.

40.—Message from the Federal Council to the Federal Assembly in regard
to the agreement concluded between the Federal Council and the French
Government as it appears in Article 435 of the Treaty of Peace between the
Allied and Associated Powers and Germany (Oct. 14th, 1919).

41.—Message from the Federal Council to the Federal Assembly in regard
to the Convention between. Switzerland and France governing the relations
of commerce and good neighbourhood between the ancient free zones of
Upper Savoy and the District of Gex and the adjacent Swiss cantons, signed
at Paris on August 7th, 1921 (Oct. roth, 1921).

42.—Message from the Federal Council to the Federal Assembly in regard
to the acceptance of the Special Agreement concluded on October 30th, 1924,
between Switzerland and France, in respect of the free zones of Upper Savoy
and the District of Gex (Nov. 25th, 1924).

43-—Report of the State Council of Geneva, dated October gth, 1920, sub-
mitted to the Grand Conseil on October 16th, 1920.

44.—Report of the Geneva State Council, dated February 8th, 1921, sub-
mitted to the Grand Conseil on February 12th, 1921.

45.—Report of the Geneva State Council of September 1921, submitted
to the Grand Conseil on September 28th, 1921.

46.—Note from the Plenipotentiaries of England, Prussia, Russia and
Austria to Pictet-de Rochemont (Nov. 7th, 1815).

47-—Note from Pictet-de Rochemont to the Plenipotentiaries of England,
Prussia, Russia and Austria (Nov. 13th, 1815).

48.—Note by Count de Thaon-Revel, Sardinian Envoy at Paris, to the
Plenipotentiaries of the Great Powers (Nov. 11th, 1815).

130
FREE ZONES OF UPPER SAVOY AND DISTRICT OF GEX 223

49-—Note from the Plenipotentiaries of the Great Powers to the Count
de Thaon-Revel, Sardinian Envoy at Paris (Nov. 2oth, 1815). .

50.—Law of the Canton of Vaud of June 6th, 1812, in regard to a scale
of toll-dues.

_51.—Law of the Canton of Vaud of December 2oth, 1833, in regard to
a scale of toll-dues.

52.—Report on a draft proposal made by the Canton of Geneva in regard :
tg toll-dues of the Swiss Confederation.

53.—Extract from the supplementary arrangements under Article 5 of the
Declaration of the Congress of Vienna in regard to the Canton of Geneva.

54.—Letter from the Minister of France at Berne (Sept. 29th, 1852),
with the annexed schedules and observations.

55.—Resolution relating to the levy of import dues at the frontier of the
Confederation (Aug. 16th, 1819).

:56.-—Convention relating to the extension of the levying of Federal import
dues provided for on August 7th, 1840, and put into force on July 17th,
1843.

57-—Regulations putting into operation the levy and the control over
Federal import dues. Resolution of September 2nd, 1841.

58.—Nominal schedule of merchandise imported in 1849 to the canton,
some of which originated from abroad and some from Switzerland; the
former of these having to pay cantonal and Federal dues, whereas the latter
only paid cantonal dues.

59.—Document relating to proposal made by the State of Geneva concern-
ing the Federal import dues sent for purposes of information to the Mem-
bers of the Grand Conseil (April 14th, 1849).

60.—Extract from the Federal law relating to tolls in the Swiss Confeder-
ation (June 30th, 1849).

61.—Extract from the minutes of the eleventh Conference of the Commer-
cial Negotiations between France and Switzerland (March 25th, 1863).

62.—Geographical outline by Professor Chaix.

Maps and sketches :

View of the Geneva basin.

Network of roads in. the Geneva basin.
‘Railways (trains and tramways).
Agricultural divisions of the Geneva basin.
The Gex zone.

The Sardinian zone (small).

AEE PA

63.—-Minutes of the Franco-Swiss negotiations of January 1920.
64.—Minutes of the Franco-Swiss negotiations of July 1920.

65.—Exchange of notes which took place in 1917 between the Federal
Political Department and the French Embassy at Berne in regard to the
police cordon set up during the war.

66.—Convention relating to the control of liquor traffic between France
and Switzerland of August roth, 1877; declarations and resolutions relating
to the application of the Convention.

67.—‘Toujours à propos de la dette interalliée de 1594”, by Francis De Crue.

17 131
FREE ZONES OF UPPER SAVOY AND DISTRICT OF GEX 224

68.—Memorandum addressed by the syndics généraux des trois ordres of
the District of Gex to the Coniréleuy général (March 23rd, 1775), registered
on March 25th in the book of the Syndics et Conseil du Tiers-État. |

B.—DocuMENTS FILED DURING THE ORAL PROCEEDINGS OR FURNISHED ON
REQUEST.

By the Agent of the Swiss Government :

Note from the Federal Political Department to M. Hennessy, French
Ambassador at Berne (Nov. 5th, 1926).

C.—Maps FILED ‘HORS TEXTE”.

I—By the Agent of the French Government:

1.— Zones franches de la Haute-Savoie et du Pays de Gex (extract from the
map of France, 1: 200,000, published by the Service géographique de l'Armée).

2.—Territoire de la République de Genève d'après les Traités de 1749 et
de 1754; territoires acquis sur la France et la Surdaigne ; zones convention-
nelles (extract from the map, Ii: 200,000, published by the Service géographique
de l'Armée). ‘

Il—By the Agent of the Swiss Government :

Pays de Genève (scale 1:90,000), with limits of the petites zones franches
(drawn by André Chaix, Dr. sc.).

2.—In 1930.
A.—DocuMENTS FILED DURING THE WRITTEN PROCEEDINGS.

I—By the Agent of the French. Government:

1.—Proposal for a settlement in seventeen articles.

2.—Note concerning various historical considerations cited in favour of
the régime of the free zones.
I. The participation of Geneva in the Savoy war (1589-1601) and Geneva’s
alleged historical rights in respect of the District of Gex.

A. The conditions on which Geneva entered the war.

B. The Treaty of April 1oth, 1589. The departure of Sancy’s mer-
cenaries. The defection of the Bernese.

C. The first retreat of the Savoy troops. The end of the Savoy offen-
sive and the alleged conquest of the Gex District by Geneva.
Geneva’s sacrifices in the war.

D. Examination of the alleged legal titles of Geneva to the possession
of the District of Gex. |

II. The customs régime between France and Geneva in the xvitth and

xvinith centuries (1601-1775).

TIT. The letters patent of January 2oth, 1776, and the régime of separation.
IV. The free zones viewed as compensation for the loss of Mulhouse. ~

V. Origin of and justification for the Sardinian free zone.

Map of the political and economic enclaves of the Republic of Geneva in the
xvrith and xvirith centuries.

3.—Minutes of the Franco-Swiss negotiations in December 1929.

4.—Note of the Head of the Federal Political Department to the French
Ambassador at Berne (March 7th, 1930).

132
FREE ZONES OF UPPER SAVOY AND DISTRICT OF GEX 225

5.—Note of the French Ambassador at Berne to the Head of the Federal
Political Department (March 12th, 1930). :

6.—List of 32 communes in the arrondissement of Gex.

7-—List of communes in the small Sardinian zone.

8.—Map of communes in the arrondissement of Gex and the small Sar-
dinian zone.

9-—Opinion of the Council of State of April 6th, 1819.

10.—Decision of the Minister of Finance of May 7th, 1819.

11.—Manifesto of the Royal Sardinian Court of Accounts of April 12th, 1822.

12.—Decision of the Minister of Finance of October 13th, 1828.

13.—Extract from the report of the Sub-Prefect to the Council of the
arrondissement of Gex for the first part of the session of 1847.

14.—Extract from the record of the proceedings of the Council of the
arrondissement of Gex for the first part of the session of 1847.

15.—Report of the Sub-Prefect to the Council of the arrondissement of
Gex for the first part of the session of 1848.

16.—Extract from the record of the proceedings of the Council of the
arrondissement of Gex for the first part of the session of 1848.

17.—Extract from the record of the proceedings of the Council of the
arrondissement of Gex for the session of 1849.

18.—The law of the Canton of Vaud of June 6th, 1812, regarding tarifts
for tolls.

19.—Table of the export duties at present in force in France and those
provided for by the laws of December 17th, 1814, and April 28th, 1816.

20.—Tariff of the Sardinian Customs of March 14th, 1818, in respect of
certain foodstuffs.

21.—The Genevese law of November 4th, 1815, regarding the re-establish-
ment of the cantonal customs.

22.—Genevese law of May 30th, 1816, regarding the re-establishment of
the customs. .

23.—Decree of the Upper Diet of August rst, 1816, regarding the Federal
Customs.

24.—Decree of the Genevese Council of State of August 24th, 1816, regu-
lating the customs and tolls.

25—Table of goods paying duty during the year 1841.

26.—Estimated receipts from the cantonal and federal customs in the
Genevese budgets from 1816 to 1850.

27.—Extract from the Federal law of June 30th, 1849, regarding tolls.
28.—Tariff of tolls annexed to the law of June 30th, 1840.
29.—Tariff of tolls annexed to the law of August 27th, 1851.

30.—Products. exempt from duty from 1816 to 1849 and taxed by the
Federal laws of June 30th, 1849, and August 27th, 1851.

31.—Position of the customs offices on the left bank in 1849 (Genevese
offices) and in 1851 (Federal offices).

133
FREE ZONES OF UPPER SAVOY AND DISTRICT OF GEX : 226

32.—Customs offices of the VIth arrondissement since 1888.

33.—Portion collected in the Canton of Geneva of the total yield of the
Federal customs from 1850 to 1927. |

34.—Graphic of customs receipts collected upon goods entering the Canton
of Geneva.

35.—The Minister for Foreign Affairs at Turin to the Sardinian Chargé
d’affaires at Berne (Feb. 7th, 1850).

36.—The Sardinian Chargé d’affaires at Berne to the Ministry for Foreign
Affairs at Turin (Feb. 18th, 1850).

37.—The Ministry for Foreign Affairs at Turin to the Sardinian Chargé
d'affaires at Berne (June 6th, 1850).

38.—Note of the Sardinian Chargé d’affaires to the President of the Swiss
Confederation (June 23rd, 1850).

39.—Extract from the report of the Sub-Prefect to the Council of the
arrondissement of Gex for the first part of the session of 1850.

40.—Memorial addressed to the members of the Council of the arrondisse-
ment of Gex and of the General Council of the Ain (Aug. r4th, 1850).

41.—Extract from the record of the proceedings of the Council of the
arrondissement of Gex for the first part of the session of 1850. ;

42.—The Minister for Foreign Affairs at Turin to the Sardinian Chargé
d'affaires at Berne (Dec. 13th, 1850).

43.—The Sardinian Chargé d’affaires at Berne to the Ministry for Foreign
Affairs at Turin (Dec. 18th, 1850).

44.—Letter from M. de Barral to the Minister for Foreign Affairs: at Turin
- (Jan. 7th, 1851).

45—The Ministry for Foreign Affairs at Turin to the Sardinian Chargé
d’affaires at Berne (Jan. 13th, 1851).
. 46.—Note from the Swiss Federal Council to the Sardinian Chargé d’affaires -
at Berne (Jan. 31st, 1851).

47—The Ministry for Foreign Affairs at Turin to the Sardinian Chargé
d’affaires at Berne (Feb. 2nd, 1851).

48.—The Sardinian Chargé d'affaires at Berne to the Ministry for Foreign
Affairs at Turin (Feb. 7th, 1851).

49.—The Minister for Foreign Affairs to the French Minister at Berne
(April 17th, 1851).

50.—The French Minister at Berne to the Minister for Foreign Affairs
(May goth, 1851).

51.—M. de Barral to the Minister for Foreign Affairs at Turin (May 16th,
1851). :

52.—The French Minister at Berne to the President of the Swiss Con-
federation (April 3oth, 1851). .

53.—Treaty of commerce. of June 8th, 1851, between) Switzerland and
Sardinia.

54.—The Torelli report on the Treaty of commerce of June 8th, 1851,
submitted to the Sardinian Parliament on June 23rd, 1851.

55.—Speech of the Deputy Montgellaz in the Parliament at Turin
(June 23rd, 1851). .

‘ 134
FREE ZONES OF UPPER SAVOY AND DISTRICT OF GEX 227

56.—Extract from the record of the proceedings of the Council of the
arrondissement of Gex for the first part of the session of 1851.

-57-—-M. de Barral to the Ministry for Foreign ‘Affairs at Turin
(Aug. 19th, 1851).

58.—Minutes of the proceedings of the Divisional Council of the Adminis-
trative Division of Annecy (Oct. 22nd, 1851).

59.—The Sardinian Consul at Geneva to the President of the Council
and Minister for Foreign Affairs (Dec. 3rd, 1851).

60.—The Director of the Customs Administration to the Minister of Agri-
culture and Commerce (Dec. 15th, 1851).

61.—Statements of Cavour in the Sardinian Parliament (Jan. 8th, 1852).

62,—-Extract from the report of the Sub-Prefect to the Council of the
arrondissement of Gex for the first part of the session of 1852.

63.— Extract from the record of the proceedings of the Council of the
arrondissement of Gex for the first part of the session of 1852.

64—The Minister for Foreign Affairs to the French Minister at Berne
(Sept. 1oth, 1852).

65.—The French Minister at Berne to the Minister for Foreign Affairs at
Paris (Sept. 24th, 1852).

66.—The French Minister at Berne to the President of the Swiss Confedera-
tion (Sept. 24th, 1852).

67.—The French Minister at Berne to the Minister for Foreign Affairs
at Paris (Sept. 28th, 1852).

68.—The French Minister at Berne to the Federal Councillor Frei-Hérosé
(Sept. 29th, 1852). ;

69.—Schedule of the products of the Cantons of Geneva and Vaud imported
into the District of Gex in the years 1845 to 1852 inclusive.

70.—Schedule of the products of the District of Gex exported into the
Cantons of Geneva and Vaud in the years 1845 to 1852 inclusive.

71.—Note from the President of the Swiss Confederation to the French

Minister at Berne (July 29th, 1853).

72.—Extract from the record of the proceedings of the Council of the
arrondissement of Gex (Aug. ist, 1853).

73-—Note from the French Minister at Berne.to the President of the
Swiss Confederation (Aug. 11th, 1853). ;

74.—-Extract from the report of the Sub-Prefect to the Council of the
arrondissement of Gex for the first part of the session of 1854.

75.—The French Minister at Berne to the Vice-President of the Con-
federation (Jan. 15th, 1856).

76.—Extract from a letter of the French Minister at Berne to the Minister
for Foreign Affairs at Paris (Feb. 29th, 1856).

77.—Extract from the report of the Sub-Prefect to the Council of the
arrondissement of Gex (first part of the session of 1858).

78.—Record of proceedings of the Council of the arrondissement of Gex
for the first part of the session of 1858.

79.—Petition’ addressed to the Emperor of the French by M. Crétin,
maker of packing-cases, at Divonne (Dec. 25th, 1858).

135
FREE ZONES OF UPPER SAVOY AND DISTRICT OF GEX 228
80.—Summary of the request sent to Napoleon III by all the Mayors of
the District of Gex (April 7th, 1859).
81.— General Council of Upper Savoy (meeting of Aug. 29th, 1862).

82.—The Prefect of the Ain to the Minister for Foreign Affairs (Aug. 1st,
1863).

83.—General Council of Upper Savoy (meeting of Aug. 26th, 1863).

84.—Settlement regarding the District. of Gex, annexed to the Treaty of
commerce of June 3oth, 1864. .

85.—General Council of Upper Savoy (meeting of Aug. 28th, 1866).

86.—Customs Arrangement between France and the Canton of Geneva,
November 24th, 1869.

87.—The Prefect of the Ain to the Minister for Foreign Affairs (April 8th,
1875).

88.—The Council of the arrondissement of Gex to the Prefect of the Ain
(April 5th, 1875).

89.—The free zone of the District of Gex and the establishment of the
Federal Customs, and the Franco-Swiss Treaty of 1864.—Dr. Gros-Gurin,
. Deputy, to the Minister of Agriculture and Commerce (June 27th, 1879).

90.—The League for the protection of the interests of Gex.—Enquiry
into the Franco-Swiss Treaty of commerce of 1864 (Sept. ist, 1879).

91.—Convention of June 14th, 1881.

92.—Treaty of commerce between France and Switzerland of February 23rd,
1882.

93.—Settlement concerning the District of Gex annexed to the Franco-
Swiss Commercial Arrangement of July 23rd, 1892.

94.—Decree of the Federal Council of December 27th, 1892.

95.—The privileges of the District of /Gex and the rupture of the Franco-
Swiss Treaty, by Léon Modas (Jan. 1893). .

96.—Petition circulated in the zone of Gex at the beginning of 1893.

97.—The Minister for Foreign Affairs to the French Ambassador at Berne
(April 18th, 1893).

98.—The delegates of the commune of Saint-Jean-de-Gonville to the Prefect
of the Ain (July 16th, 1893).

99.—Extract from the record of the proceedings of the Municipal Council
of Prévessin (July 2oth, 1893).

100.—M. Bizot, Deputy, to the Minister for Foreign Affairs} (July 29th,
1893).

IoI to 110,—Protests annexed to this letter.

111.—The watch-makers of Scionzier to the Minister for Foreign Affairs
(March 14th, 1894).

112.— Address of Members of Parliament for Upper Savoy to the inhab-
itants of the zone (Dec. 23rd, 1894).

113.—Decree of the Federal Council of February 23rd, 1895.

114.—Resolution of the General Council of the Ain of February 28th, 1895.

115.—The Prefect of the Ain to the Minister of the Interior (March 1895).
136
FREE ZONES OF UPPER SAVOY AND DISTRICT OF GEX 229

116..-Extract from the record of the proceedings of the Municipal Council
of Thoiry (March 24th, 1895).

117.—Extract from the record of the proceedings | of the Municipal Council
of Collonges (March 27th, 1895).

118.—The Members of Parliament for Upper Savoy to the Minister for
Foreign Affairs (March 18th, 1895).

119.—Extract from the record of the Proceedings of the Municipal Council
of Peron (May roth, 1895).

120.—The Prefect of the Ain to the Minister for Foreign Affairs (July 4th,
1895.)

121.—Memorial of the Members of Parliament for Upper Savoy regarding
the extension of the Franco-Swiss Convention of June 14th, 1881 (Sept. 16th,
1905). ‘

122.—Settiement regarding the District of Gex, annexed to the Commercial
Convention of October 2oth, 1906.

123.—Federal Decree of June 19th, 1908, regarding imports from the free
zones of Upper Savoy and the District of Gex.

124.—Decree of the Minister of Finance, July 25th, 1860.
125.—Settlement of May 31st, 1863.
126.—Opinion of the Council of State, May 27th, 1891.

127.—Notification of the ministerial decision of January 25th, 1893 (opening
of the internal customs cordon in respect of certain agricultural products).

128.— Notification of the ministerial decision of April ist, 1893 (opening of
the internal customs cordon to all agricultural products).

129.—The Bill of March 29th, 1914.
130.—Report of the Geneva Chamber of Commerce (Oct. 1923).

131.—Exports from the zones into Switzerland in 1913 free of duty, at
reduced rates and at the ordinary rate.

132.—Goods exported from Switzerland to the zones.
133.—Population of the Canton of Geneva.

134.—Number of manufactories in the Canton of Geneva.
135.—Number of new buildings in the Canton of Geneva.
136.—Number of vacant residences. in the Canton of Geneva.
.137-—Number of bankruptcies in the Canton of. Geneva.
138.—Number of workmen employed in the Canton of Geneva.
139.—Yield of the cantonal tax on income.

140.—Population (census of 1926).

141.—List of farmers (Jan. Ist, 1930).

142.—Recapitulatory table of agricultural production, showing the propor-
tion consumed locally and that exported to France and Switzerland in 1929.

143.—Percentage of exports to Switzerland as compared with total. pro-
duction (1929).

144.—Geographical distribution of the exports to France and Switzerland
of the quantities available in 1929.

145.—Map showing agricultural exports of the District of Gex.
137
FREE ZONES OF UPPER SAVOY AND DISTRICT OF GEX 230
146.—Report on the question of the milk of the District of Gex.

147.—Production of cereals in the District of Gex.
148.—Report on the question of the wines of the zones.
149.—Production of honey in the District of. Gex.

150.—The Mayor of Sauverny to the Mayor of Saint-Jean-de-Gonville
(Feb. 7th, 1930).

151.—List of the industries of the District of Gex at the beginning of 1930.

152.—Consequences of the encircling of the District of Gex in so far as
concerns the commune of Ferney-Voltaire. :

153.—M. Donnet to the Mayor of Saint-Jean-de-Gonville (Jan. 25th, 1930).
154.—M. Jules Gros to the Mayor of Saint-Jean-de-Gonville (Feb. 5th, 1930).
155.—M. Lehmann to the Mayor of Saint-Jean-de-Gonville (Feb. 11th, 1930).

156.—M. Monnier, Mayor of Thoiry, to the Mayor of Saint-Jean-de-Gonville
(Feb. 12th, 1930).

157.—The Mayor of Gex to the Mayor of Saint-Jean-de-Gonville (Feb. rath,
1930). .
158.—Note of the “L’Energie électrique Rhône et Jura” (April 29th, 1930).

159.—Statement of the ‘Établissements Schutz’? (Feb. roth, 1930).
160.—Statement of the firm ‘‘Les fils de J. Philippe” (Feb. 3rd, 1930).
161.—Distribution of tourists according to country of origin.

162.—Yield of the residence tax (taxe de séjour) in the commune of
Divonne-les-Bains.

163.—Report on “tourist traffic (Feb. 1xith, 1930).

164.—Census of commercial establishments.

165.—Statement by M. Jean Rive, banker at Bourg (Feb. rath, 1930).
166.—The Savings-Bank at Gex.

167.—Statement by the builders of the District of Gex (Feb. 15th, 1930).

168.—Table comparing the population of the communes of the small
‘ Sardinian zone in 1815, 1913 and 1926.

169.—Population of Annemasse and its surrounding district.

170.—The outlets for agricultural produce showing distribution of produce.

171.—Geographical distribution of outlets for agricultural produce.

172.—The assistant of the Mayor of Cruseilles to M. Paul Roden (Feb. 7th,
1930).

173.—Statistics of industries.

174.—List of industrial undertakings according to the census.

x75.—List of industrial undertakings established in the old Sardinian
zone since 1923. ‘ .

176.—Data furnished by certain industrial undertakings from the point
of view of their exports to Switzerland and France.

177.—List of undertakings the establishment of which has been abandoned
in view of the possible re-establishment of the Sardinian zone.

138
FREE ZONES OF UPPER SAVOY AND DISTRICT OF GEX 231
178.—Statistics regarding artisans.
179.—List of artisans established since 1923.

180.—Data furnished by certain artisans from the point of view of their
exports to France and Switzerland.

181.—Tourist traffic.

182.—Commercial statistics.

183.—List of merchants established since 1923.

184.—New building in Annemasse and the surrounding district.
185.—Traffic in the railway station of Annemasse.

186.—-The Minister of Posts to the Minister for Foreign Affairs (April 29th,
1930), regarding the operations of savings-banks in the Sardinian zone.

187.—Works undertaken since 1923 or to be undertaken in the small zones.

188.—The electrification of the small zones.
189.—Manifesto of the Royal Chamber of Accounts of January 23rd, 1830.

190.—Comparative. enumeration of internal taxes in force in 1815 and those
existing at the present time.

191.—Amounts collected by the French customs on behalf of other services.

192.—Epizootie diseases of foreign origin noted before the war in the zone
of Upper Savoy.

193.—Determination of the present average incidence of the French customs
duty in respect of Swiss products exported to the zones in 1913.

194.—Determination of the value of products of the small zones which,
whilst legally liable to duty on entry into Switzerland, were admitted free
of duty in 1913 (other than the products of agriculture and forestry).

195.—Determination of the incidence of the present Swiss customs duties
in relation to the value of the products of the small zones and the large
zone which, whilst legally liable to duty on entry into Switzerland, were
admitted free of duty in 1913 (other than the products of agriculture and
forestry).

196.—The Sardinian Minister at Berne to the Minister for Foreign Affairs.
at Turin (April 19th, 1849). |

197.—Record of the proceedings of the Municipal Council of Saint-Julien
(Jan. 24th, 1860).

198.—Meeting of the Swiss Chamber of Commerce at Geneva on November 7th,
1877).

199.—The Geneva Chamber of Commerce and the plan for. making Geneva
a free port (March 17th, 1930). ‘

200.—In the free zone of Fiume.
201.—In the free zone of Zara.

202.—The small free zones of Upper Savoy and the District of Gex (1850-
1923).

18 139
FREE ZONES OF UPPER SAVOY AND DISTRICT OF GEX 232

Il.—By the Agent of the Swiss Government:

I.—Swiss proposal for the settlement of the régime of the territories
mentioned in Article 435, paragraph 2, of the Treaty of Versailles.

Il.—Minutes of the Franco-Swiss negotiations in December. 1929.

IJI.—Note addressed on March 7th, 1930, to the French Ambassador at
Berne by the Head of the Federal Political Department. .

IV.— Note addressed’ on March 12th, 1930, to the Head of the Federal
Political Department by the French Ambassador at Berne.

V.—Publications of the Swiss Committees in favour of the. maintenance
of the free zones of 1815 and 1816: .

i. Bulletin of the Nouvelle Société Helvétique :: Que faut-il penser de la
Convention franco-suisse sur les zones? by Paul Pictet (Sept. 7th, 1921).

2.—La question des zones franches, by Edmond Boissier (speech made
before the Grand Council of Geneva, Oct. ist, 1921).

3.—Petition addressed by the Association patriotique Philibert Berthelier
of Geneva to the National Council and Council of States of the
Swiss Confederation (Oct. ioth, 1921).

4.—Une capitulation du Conseil fédéral: L’abandon des zones franches, by
Lucien Cramer (pamphlet—Oct. 1921). .

5.—Les zones franches à la Chambre de commerce de Genève (Nov. 29th,
1921).

6.—List of pamphlets regarding the Franco-Swiss Convention of August 7th,
1921, abolishing the free zones.

7.—Petition of the League of retail traders (?) to the Federal Chambers
(Nov. 1921).

8.—Genevese Committee for the maintenance of the Zones of 1815 and
1816: Six tracts distributed at Geneva in favour of the petition
calling on the Federal Chambers not to ratify the Convention of
August 7th, 1921.

:9.—Genevese Committee for the maintenance of the Zones of 1815 and
1816: La question des zones et la Société des Nations (letter accom-
panying the petition to the Federal Chambers, Jan. 1922).

10.—Genevese Committee for the maintenance of the Zones of 1815 and

1816: Pourquoi nous combattons la Convention du 7 août 1921 (1922).
No. 1.—Notre bon droit.

11..—Tdem. No. 2.—Les négociations de 1921 d’après les documents officiels.

12.—Idem. No. 3.—Le plat de lentilles.
13.—Idem. No. 4.—L’encerclement.

14,—Genevese Committee for the maintenance of the Zones of 1815 and
1816: Pression officielle (tract—March 8th, 1922).

15.—Genevese Committee for the maintenance of the Zones of 1815 and
1816: Referendum ! (tract—March 31st, 1922).

16.—Genevese Committee for the maintenance of the Zones of 1815 and
1816: Circular (1922). :

17 and 18.—Form for signature and list of depôts for the collection of
signatures in favour of a referendum (1922). -

140
FREE ZONES OF UPPER SAVOY AND DISTRICT OF GEX 233
19.—Rejerendumshomitee Zürich : Aufruf zum Referendum gegen das Zonen-
abkommen (May 1922).
20.—Baselstädtische Referéendumskomitee: Aufruf für das Referendum gegen
das Zonenabkommen (1922).

21.—La thèse de M. Albert Picot sur la Convention des zones, by Paul
Pictet (separate edition of the Journal de Genève, June 27th, 1922).

22.—Genevese Committee for the maintenance of the Zones of 1815 and
1816: A letter refused by the Courrier de Genève (tract—June 3oth, :
1922).

23.—Les zones: La question de Saint-Gingolph, by Lucien Cramer (extract
from the Journal de Genéve, July 6th, 1922).

24.—La question des zones et une falsification du journal La Suisse, by
Charles Henneberg (tract—July 1922).

25.—Warum muss man das Zonenabkommen verwerfen? by Paul Pictet
(separate edition of articles published in the Schweizer Demokrat,
Aug. 3oth—Sept. 2oth, 1922).

26.—Circular for the distribution of this pamphiet.

27.—Genevese Association for the maintenance of the Zones of 1815 and
1816: Circular (Oct. 1922).

28.—Genevese Association for the maintenance of the Zones of. 1815 and
1816 : Card of convocation to a meeting.

29.—Central Swiss Committee for the rejection of the Convention of the
zones and Genevese Committee for the maintenance of the Zones of
1815 and 1816: Pour Genève (circular to obtain funds, Jan. 1st, 1923).

30.—Avant le vote populaire sur la Convention supprimant les zones avoisinant
Genève, by Alfred Georg (pamphlet—Jan. 1923).

31.—Genevese Association for the maintenance of the Zones of 1815 and
1816: La promesse du capitaine Jeanneret (tract).

32.—Genevese Association for the maintenance of the Zones of 1815 and
1816: La Défense des Zones de 1815 ei 1816 (special newspaper).
—No. 1 (Jan. 2oth, 1923).

33.—Idem.—No. 2 (Jan. 31st, 1923).
34.—Idem.—No. 3 (Feb. 12th, 1923).

35.—Nouvelle Société Helvétique: Déclaration relative à la Convention des
zones (1923).

36.—Contre la Convention des zones, by Me Sidney Schopfer (pamphlet—
Feb. 1923).

37.—Central Swiss Committee for the rejection of the Zones Convention :
Appel au peuple suisse (Feb. 12th, 1923).

38.—Idem.— German text.

39.—Referendumshomitee Zürich : Ein Nein dem Zonenabkommen (appeal—
Feb. 1923).

40.—Voting paper for Geneva (Feb. 1923).

{1.—Genevese Association for the maintenance of the Zones of 1815 and
1816: Le moment est venu de parley net! (tract—Feb. 28th, 1923).

42.— Edgar Junod n'est pas content! by Albert Trachsel (tract—1923).

43-—Sur le chemin de l'arbitrage, by Paul Pictet (pamphlet—Jan. 16th,
1924).
141
FREE ZONES OF UPPER SAVOY AND DISTRICT OF GEX 234

44.—La ligne droite, by Paul Pictet (pamphlet—Sept. 26th, 1924).

.45.—L'infiuence d'un Genevois au Congrès de Paris de 1815, by Henri
Bartholdi (pamphlet—Sept. 1924).

46.— Réponse & une suggestion inopportune, by Paul Pictet (extract from
the Bulletin commercial et industriel. suisse, July 15th, 1925).

47-—L’ explication d'une erreur historique, by. Paul Pictet (extract ‘from
Journal de Genève, March zoth, 1927).

48.—Le différend des zones franches : son importance grandit, by Paul Pictet
(extract from the Bulletin commercial et industriel suisse, Nos...7-8,
April 15th, 1927).

49.—M. Fernand David et Genève, by Tacite (extract from Le Citoyen,
Sept. 15th, 1927). ; . ‘ .

VI.—Annexes to. the Reply of the Swiss Government:

1.—Letter of the President of the Council of State of the Republic and
Canton of Geneva to the Federal Political Department (May 13th,

1930).
Appendix to Annex 1: Table attached to the said letter (incomes
and fortunes in Geneva, 1923-1929).

2.—Letter of the Council of State of the Republic and Canton of Geneva
to M. Motta, Head of the Federal Political Department (May 23rd,

1930).
3.—Trade between Switzerland and the zones.

4.—Letter of the General Administration of the Customs to the Trade
Division of the Federal Department of Public Economy (Aug. 21st,

1930).
5.—Letter of the General Administration of the Customs to the Foreign
Affairs Division of the Federal Political Department (July 2nd, 1930).

6.—Population of the Canton of Geneva.

7— » ', Switzerland without the Canton of Geneva.
8.— Average populations (1913, 1922 to 1929).
g.—-Authorizations to build at ‘Geneva.

Io.—Buildings completed in Switzerland.

11.— Number of habitations to be built (authorizations given) and of
habitations built in large Swiss towns (1926 to 1929).

12.—Number of habitations built at Geneva (town) and Lausanne
(1913 to 1929).

13.—Statistics of factories and factory workers—Number of undertakings
subject to the law relating to factories.

14.—Number of factory workers. |
15.—Yield of the income tax in the Canton of Geneva.

16.—Total amount liable to the income tax at Geneva.

17.—Table showing the rates of the income tax at Geneva.

18.—Movement of travellers (number of persons) stopping at. hotels in
Geneva.

19.—Passenger and goods traffic in the port of Geneva.
142
FREE ZONES OF UPPER SAVOY AND DISTRICT OF GEX 235

20.—Federal supervision of watch cases.—Geneva office.

21.—Volume of traffic of the State bonded warehouses (the free ports of
Rive and Cornavin).

22.—Volume of traffic at the Vollandes station.
23.—The Geneva Electric Tramway Company.
24.—The Geneva-Veyrier Railway Company.

25.—Index figure of the cost of living at Paris.

26.—Report of the Geneva Chamber of Commerce on the economic value
of the small zones of 1815-1816 as an outlet for the industry and
commerce of Geneva (Aug. roth, 1930).

27—Extract from a confidential circular attached to Considérations sur
la question des zones, published in 1894 by the Geneva Chamber of
Commerce.

28.—Observations regarding certain documents adduced in the French
Observations in connection with the ‘‘present’’ economic situation
of the small zones.

29.—Letter of the General Administration of the Customs to the Federal
Political Department (Aug. 26th, 1930).

30.—Statistics prepared by the Federal Department of Public Economy.

31.—Statistics of the exportation of certain agricultural products of the
zones into Switzerland and from Switzerland into the zones.

32.—Note on international servitudes (doctrine and precedents).

B.—DocuMENTS FILED DURING THE ORAL PROCEEDINGS OR FILED ON REQUEST.

I— By the Agent of the French Government :

1.—Extract from the proceedings of the General Council of the Ain (May
28th, 1930).

2.—Draft resolution adopted by the General Council of Upper Savoy at
its session in May 1930. ,

3.—Resolutions of municipal councils of the Gex zone (extracts from the
records. of proceedings of the municipal councils).

4.—Resolutions of municipal councils of the Sardinian zone (extracts
from the records of proceedings of the municipal councils).

5.—List of persons convened to the meeting of August 24th [1930] at
Annemasse.

6.—List of persons present at the meeting of August 24th [1930] at Gex.

7--List of the petitions of 1929.
8.—Petition of the Chamber of Commerce of Bourg and the economic
units approving it. | .
9.—Application of the inhabitants of the District of Gex:
A. Letter to M. Bernier (Saint-Genis-Fouilly, June 17th, 1929).
B. Text of the application.

to—Resolutions of the municipal councils of the Gex zone (extracts from
the records of proceedings of the municipal councils).

143
FREE ZONES OF UPPER SAVOY AND DISTRICT OF GEX . 236

r1.—Various resolutions :
| I. The Syndicat départemental des  Boulangers de l'Ain...
II. Ligue des Droits de l'Homme (Sections de Gex-Ferney et de
Divonne-les- Bains).
12.—Resolutions of municipal councils of the Sardinian zone :
I. Letter to the Prefect of Upper Savoy (Annemasse, Oct. 22nd,
1929). -
II. The Council of the arrondissement of Thonon-les-Bains (second
part of the session of 1929).
ITI-XVIII. Extracts from. the records of proceedings of municipal
councils.

13.—Petitions of inhabitants of the Sardinian zone.

14.—The Foreign Minister to M. Victor Bérard, Rapporteur to the Senate
(March 1st, 1928).

15.—Opinion submitted on behalf of the Commission ior Customs and
Commercial Conventions by M. Haudos, Senator.

Il. Bv the Agent ot the Swiss Government :

French customs’ receipts.

C.—PETITIONS AND APPLICATIONS SUBMITTED TO THE COURT.
1.—Application of the inhabitants of the District of Gex:

I. M. H. Roupt to the President of the Court (June 17th, 1929).
Il. Idem (July 5th, 1929).
IIT. Application.
IV. Total number of signatories.
V. M. Berthod, of Péron, to M. Roupf (June 18th, 1929).
VI. Application by Senator A. Fouilloux (Nov. 2oth, 1930).

2.— I. The Savoyan Committee for the maintenance of the Zones to
the President of the Court (undated).
II. Claim of the inhabitants of the free zones.

3.—M. Antonelli, Deputy of Upper Savoy, to the President of the Court
(Nov. 6th, 1930).

4.—Petition regarding the situation of the village of Saint-Gingolph :
I. M. A. Bonnaz to the Registrar (April 29th, 1930).
II. Text of the petition (Dec. 3rd, 1929).

5.—Petition in the name of a number of inhabitants of the communes
of Douvaine. Veigy-Foncenex. Ballaison, Massongy, Chens and Messery :
I. Petition sent by M. Rossier (received at the Registry on April 30*h,
1930). -
II. Total number ot signatories of the petition.
6.—Petition of the ‘Comité de Renaissance régionale” at Geneva (April 25th,

1930).
D.—-Maps FILED “HORS TEXTE’.
| By the Agent of the Swiss Government :

1.— Genève (extract from the topographical map of Switzerland, scale
1 : 100.000—Federal Topographical Service, Berne) (annex to the Documents,
Proposal and Observations of the Swiss Government).

144
FREE ZONES OF UPPER SAVOY AND DISTRICT OF GEX 237

2.—Pays de Genève (1: 90.000), with limits of the petites zones franches
(drawn by André Chaix, Dr. sc.) (annex to the Documents, Proposal and
Observations of the Swiss Government). ;

3.—In 1931-1932.

A.-—DOCUMENTS FILED DURING THE WRITTEN PROCEEDINGS.

I.—By the Agent of the French Government :

| 1.—French proposals of April 15th, 1931.
2.—Swiss draft settlement of expediency.

3.—Draft submitted by M. Stucki, Swiss delegate, ‘‘taking account of
the strict law’’.

4.—Minutes of the Franco-Swiss negotiations of April 1931: meetings of
April 13th, 14th and 15th. ;

5.—Reply of the Federal Council to the French proposals of April 15th,
1931.

6.—Minutes of the Franco-Swiss negotiations of June 1931: meetings of
June -13th (morning) and 15th (morning and afternoon).

7-—Minutes of the Franco-Swiss negotiations of July 1931: meetings of
July 2nd and 3rd.

8.—Note from the Federal Council dated July 2oth, 1931.
9.—Note from the French Ambassador dated July 28th, 1931.

II.—By the Agent of the Swiss. Government :

1 to 8.—Minutes of the Franco-Swiss negotiations of April, June and
July, 1931: meetings of April 13th, 14th, 15th, June 13th, 15th (morning and
afternoon), July 2nd and 3rd. ©

9-—French Note of April 15th, 1931.

a

10.—Swiss 5 » May t4th, ,,
Il 5, » » July 2oth, ,
12.—French ,, verbale of July 28th, 1931.

13.—Report of the Geneva Chamber of Commerce (Aug. 1931).

B.—DocuMENTS FILED DURING THE ORAL PROCEEDINGS OR FURNISHED ON
REQUEST.

I.—By the Agent of the French Government :
I) Texts of legislative or administrative acts:

1.—The law of April 7th, 1932, concerning the tax on mineral oils.

2.—The decree of March 31st, 1932, concerning the tax on imports.

3.—Article 32 of the financial law of March 31st, 1932, concerning the
rate of the tax on imports.

4.—The decree of December 28th, 1926, codifying legislation regarding the
turnover tax. |

5.—Extracts from the financial law of December 27th, 1927.

6.—Extracts from the law of March ioth, 1928, opening and cancelling
credits for the financial year 1927.

145
FREE ZONES OF UPPER SAVOY AND DISTRICT OF GEX — 238
4.—Extracts from the law of July 31st, 1929, providing for reductions
in taxes. ‘

8.—Extracts from the law of December 29th, 1929, providing for reduc-
tions in taxes.

9.—Extracts from the law of April 16th, 1930, establishing the general
budget for the financial year 1930-1931.

10.—Extracts from the law of April 26th, 1930, providing for reductions
in taxes. . .

11.—The law of July 17th, 1930, establishing a single tax instead of the
turnover and the import tax on resinous products.

12.—The law of March 31st, 1931, establishing the general budget for the
financial year 1931-1932. ,

13.—Decrees codifying the legislation concerning indirect taxation.

IT) Supplementary written note of May 13th, 1932.

IIl.—By the Agent of the Swiss Government :
1.—Written note of May 5th, 1932.

Annexes:

I. Federal Law on Alcohol (June 29th, 1900).

II. Decree of the Federal Council on the collection of monopoly
duties on alcoholic products (July 1st, 1936).

III. Opinion of. the Directorate General of Customs, dated May 5th,
1930, concerning monopoly duties on spirits, etc.

IV. Extract from the Swiss Customs Tariff which came into force on
July ist, 19217 (pp. 23-24; see statement on p. 24).

2.—Request dated February 1932, addressed to the Swiss Federal Council
on behalf of the Chambres syndicales agricoles of Bas-Chablais.

C.—PETITIONS AND REQUESTS TRANSMITTED TO THE COURT.

1.—Statement of the Syndicat des Agriculteurs of the Sardinian zones
(April 1932).

2.—Documents transmitted by the Mayor of Saint-Gingolph (three extracts
from the record of proceedings of the Municipal Council, a recommendation
from the Group of Manufacturers and Merchants, and a petition).

D.—Map FILED “HORS TEXTE”.
By the Agent of the Swiss Government :
Railway map.
E.—DocuMENTS COLLECTED BY THE REGISTRY.
Treaties concluded in Paris on May 30th, 1814, between France on the

one hand, and on the other hand Austria, Great Britain, Prussia and Russia
respectively. . ;

146
